Appeal by claimant from a decision of the Workmen’s Compensation Board which denied a claim for compensation for injuries alleged to have been sustained in an accident on December 21, 1955. Claimant began working as a stenographer in the legal department of respondent, the State Insurance Fund, on November 28, 1955, and worked for seven weeks. Her duties consisted of taking dictation, typing and filing. She contends that while removing and replacing files from a filing cabinet she felt pain in her hands, shoulders and neck. Her immediate superior testified that she reported no accidental injuries to him on the date in question. An impartial specialist testified that claimant was suffering no disability and that her complaints were not causally related to the incident she mentioned. The board has held that claimant did not sustain an accident and that her condition is not causally related. At most it is a question of fact. Decision unanimously affirmed, without costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.